             Case 1:13-cr-00785-VSB Document 235
                                             234 Filed 07/10/20
                                                       07/08/20 Page 1 of 1


                                                                U.S. Department of Justice
   [Type text]
                                                                United States Attorney
                                                                Southern District of New York
                                                                The Silvio J. Mollo Building
                                                                One Saint Andrew’s Plaza
                                                                New York, New York 10007

                                                                July 8, 2020

   By ECF & Email
   The Honorable Vernon S. Broderick
   United States District Judge
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

            Re:      United States v. Guy Samuel, 13 Cr. 785 (VSB)

   Dear Judge Broderick:

           The Government respectfully requests that the sentencing proceeding scheduled for 10 a.m.
   on Tuesday, July 14, be adjourned for approximately three months, or until another date that falls
   after the sentencing proceeding in United States v. Michael Mendlowitz, 17 Cr. 248 (VSB).

           The defendant, Guy Samuel, testified at Mendlowitz’s trial as a cooperating witness, and
   the parties in the Mendlowitz matter are litigating disputed factual issues related to Mendlowitz’s
   sentencing. The Court has scheduled a Fatico hearing in the Mendlowitz matter for August 20,
   2020. To facilitate any additional cooperation by Samuel that the Government may request, and
   so that the Court is able to consider the full record of Samuel’s efforts to provide substantial
   assistance before imposing a sentence, the Government respectfully requests that Samuel be
   sentenced after Mendlowitz.

            The defendant, through counsel, consents to the requested adjournment.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney

                                                   by:        /s/                         l
                                                         David Abramowicz
                                                         Assistant United States Attorney
                                                         (212) 637-6525

   cc:      Defense counsel (via ECF and email)




              7/10/2020
Sentencing in this matter is hereby adjourned to October 21, 2020 at 10:30 a.m.
